Citation Nr: 1020654	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-37 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for angina pectoris, 
claimed as a heart disorder.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension, 
claimed as high blood pressure.

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for amblyopia, left eye, 
secondary to anisometropia (previously claimed as left eye 
defective vision).


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The issue of whether new and material evidence has been 
submitted to reopen a claim of service connection for 
amblyopia, left eye, secondary to anisometropia, previously 
claimed as left eye defective vision, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will provide notice when further action is required 
by the appellant.


FINDINGS OF FACT

1.  The competent and probative evidence of record 
preponderates against a finding that angina pectoris, claimed 
as a heart disorder, is related to active military service or 
any incident thereof, and cardiovascular disease is not shown 
to have been manifested either in service or within one year 
after separation from service.

2.  The competent and probative evidence of record 
preponderates against a finding that diabetes is related to 
active military service or any incident thereof, and diabetes 
mellitus is not shown to have been manifested either in 
service or within one year after separation from service.

3.  The competent and probative evidence of record 
preponderates against a finding that hypertension is related 
to active military service or any incident thereof, and 
hypertension is not shown to have been manifested either in 
service or within one year after separation from service.


CONCLUSIONS OF LAW

1.  Angina pectoris, claimed as a heart disorder, was not 
incurred in or aggravated by service, nor may cardiovascular 
disease be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

2.  Diabetes was not incurred in or aggravated by service and 
may not be presumed to have been incurred as the result of 
such service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309.

3.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred as the result 
of such service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice and, as discussed below, the Board has not identified 
any such error.

In October 2006 VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the December 2007 rating 
decision, November 2008 SOC, and February 2009 SSOC explained 
the basis for the RO's action, and the SOC and SSOC provided 
him with additional periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Regarding the duty to assist, the RO did not afford the 
Veteran a VA examination for his angina pectoris, diabetes, 
and hypertension.  In this regard, the duty to assist 
requires that in deciding whether a VA medical examination be 
provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration:  (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that there is no competent evidence of in-
service events related to angina pectoris, diabetes, and 
hypertension, to include consideration of the Veteran's lay 
statements.  Therefore, the Board finds that the evidence of 
record does not trigger the necessity of an examination under 
38 C.F.R. § 3.159(c), even considering the low threshold of 
McLendon.  

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the October 2006 letter which VA 
sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. 
§ 3.303.

Alternatively, service connection based on continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-
96; see Hickson, supra, at 253 (lay evidence of in-service 
incurrence is sufficient in some circumstances for purposes 
of establishing service connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit has stated that competent 
medical evidence is not required when the determinative issue 
in a claim for benefits involves either medical etiology or a 
medical diagnosis.  Instead, under section 1154(a), lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when a lay person is competent to 
identify the medical condition, the lay person is reporting a 
contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009)

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as type II diabetes mellitus and 
cardiovascular-renal disease, including hypertension, become 
manifest to a degree of 10 percent or more within one year 
after the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

The Veteran's August 1968 to July 1998 treatment records from 
the Dallas VA Medical Center, and the November 2005 treatment 
records from Kenner Army Health Clinic were noted as being 
unavailable by the RO.  In the absence of the unavailable 
medical records, the Board's obligation to explain its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule, is heightened.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

A.  Service Connection for Angina Pectoris,
Claimed as a Heart Disorder

The Veteran's service treatment records (STRs) do not show 
any complaints, findings, or treatment related to angina 
pectoris or a heart disorder.  

The post-service treatment records which have been associated 
with the claims file show that, at April 1989 VA treatment, a 
chest X-ray showed normal heart size, and the Veteran's 
medical history was noted to be significant only for 
diabetes.  At May 2006 VA treatment, he complained of 
increasing shortness of breath and intermittent left-side 
chest pain which awakened him and was relieved by 
nitroglycerin.  He underwent a chest X-ray due to chest 
congestion as part of VA treatment in November 2006, which 
was normal except for old left rib fractures.   A January 
2007 X-ray from VA treatment indicates that the 
cardiomediastinal silhouette was normal.  The Veteran had a 
history of angina, and had recently had episodes of syncope.   
The treating physician felt that the syncope was most likely 
due to "cardiac or vasovagal."  The Veteran denied chest 
pain or shortness of breath.

We recognize the sincerity of the arguments advanced by the 
Veteran that his angina pectoris, claimed as a heart 
disorder, is service connected.  However, the resolution of 
issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that the Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, 
supra; Buchanan, supra (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a lay person is competent to 
identify the medical condition, the lay person is reporting a 
contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson, supra. 

However, angina pectoris (as well as other cardiovascular 
disorders) requires specialized training for a determination 
as to diagnosis and causation, and is therefore not 
susceptible of lay opinions on etiology.  In the present 
case, the record does not show that angina pectoris or any 
other heart disorder was manifested within one year after the 
Veteran's active service.  Furthermore, there is no 
indication from the record his that angina pectoris is 
connected to his active service.

Because the evidence preponderates against the claim of 
service connection for angina pectoris, claimed as a heart 
disorder, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra.

B.  Service Connection for Diabetes

The STRs do not show any treatment or diagnoses related to 
diabetes mellitus.  Furthermore, there is no indication from 
the evidentiary record that diabetes mellitus was manifested 
within the Veteran's first post-service year.

The VA treatment records from April 1989 indicate that the 
Veteran had had diabetes mellitus for four years, and had had 
two previous episodes of diabetic ketoacidosis.  His history 
was noted to be significant only for the diagnosis of 
diabetes mellitus four years before.  Oral therapy for the 
diabetes had failed after two months, and the Veteran was 
using 20 units of insulin every morning.  He was admitted 
with a diagnosis of diabetic ketoacidosis.  In March to April 
1991 he was hospitalized for diabetic ketoacidosis.  He was 
noted to have a seven-year history of insulin dependent 
diabetes mellitus with three prior episodes of diabetic 
ketoacidosis.  Subsequent VA treatment records show that the 
Veteran continued to be followed for insulin dependent 
diabetes.

At April 2005 VA treatment, the Veteran complained of 
hypoglycemia.  He reported feeling sweaty while driving, and 
had been stopped by the police for weaving.  His capillary 
blood glucose was measured as 37.  It was noted at January 
2007 treatment that he would maintain his home regimen for 
diabetes and that his insulin would be adjusted as needed.  
At December 2008 treatment, he was hyperglycemic and had mild 
diabetic ketoacidosis which was felt likely to have been 
caused by poor compliance with his regimen.  In January 2009, 
the Veteran went to the VA emergency room due to increased 
blood sugars.  

As above, the Board recognizes the sincerity of the Veteran's 
assertion that his diabetes is service connected, but the 
resolution of such an issue requires professional evidence.  
See Espiritu, supra.  The Veteran's statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra.  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a lay person is competent to 
identify the medical condition, the lay person is reporting a 
contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson, supra.  However, diabetes 
requires specialized training for a determination as to 
diagnosis and causation, and is therefore not susceptible of 
lay opinions on etiology.  In the present case, the record 
shows that the Veteran was diagnosed with diabetes in 1984 or 
1985, and there is no indication in the record that it was 
manifested during service or within a year after his 
discharge.  Furthermore, there is no indication of a causal 
relationship between active service and diabetes.

The Veteran's service records do not indicate that he had 
service in the Republic of Vietnam.  His DD Form 214 states 
that he was awarded the National Defense Service Medal, there 
is no indication of awards or decorations specifying service 
in Vietnam, and his amount of foreign service is shown as 
"0".  Therefore, service connection is not available on a 
presumptive basis for type II diabetes mellitus based on 
exposure to herbicide agents in Vietnam during the Vietnam 
era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

Because the evidence preponderates against the claim of 
service connection for diabetes, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

C.  Service Connection for Hypertension,
Claimed as High Blood Pressure

The STRs show that at an August 1967 examination the 
Veteran's blood pressure was 128/86.  At January 1970 
treatment, the Veteran complained of dizziness when standing 
for a period of time.  His sitting blood pressure was 118/60.  
At a March 1971 examination it was 124/74.

The post-service treatment records indicate that at the April 
1989 treatment the Veteran's blood pressure was 140/68.  At 
March 1991 to April 1991 in-patient treatment, he was noted 
to have a standing blood pressure of 140/90 with a pulse of 
100.  He tilted to a pressure of 110/70 with a pulse of 130.  
His blood pressure was 132/84 at November 1999 treatment.  At 
November 2001 VA treatment the Veteran was noted to have a 
history of hypertension, and his blood pressure was 150/88.  
Subsequent treatment records indicate that the Veteran 
continued to be followed for high blood pressure.  

Recognizing the sincerity of the arguments advanced by the 
Veteran that his hypertension, claimed as high blood 
pressure, is service connected, the Board must note that the 
resolution of issues that involve medical knowledge, such as 
the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See 
Espiritu, supra.  The Veteran's statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation, see 38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); Jandreau, supra; Buchanan, supra.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when a lay person is competent to 
identify the medical condition, the lay person is reporting a 
contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson, supra.  However, 
hypertension requires specialized training for a 
determination as to diagnosis and causation, and is therefore 
not susceptible of lay opinions on etiology.  In the present 
case, the record does not show that the Veteran was diagnosed 
with hypertension until many years after his active service, 
and there is no indication that it was manifested within the 
first year after service.  Furthermore, there is no 
indication of a causal relationship between active service 
and hypertension.

Because the evidence preponderates against the claim of 
service connection for hypertension, claimed as high blood 
pressure, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for angina pectoris, claimed as a heart 
condition, is denied.

Service connection for diabetes is denied.

Service connection for hypertension, claimed as high blood 
pressure, is denied.


REMAND

Since the RO last issued an SSOC in February 2009, additional 
medical records were associated with the claims file relating 
to the issue of whether new and material evidence has been 
submitted to reopen a previously denied claim of service 
connection for amblyopia, left eye, secondary to 
anisometropia (previously claimed as left eye defective 
vision).  The additional evidence consists of private 
treatment records from Dr. N, a private optometrist.  An SSOC 
must be furnished to the appellant and his representative 
when additional pertinent evidence is received after an SOC 
is issued.  38 C.F.R. § 19.31 (2009).  Furthermore, the 
Veteran indicated in May 2010 that he wishes for his claim to 
be sent back to the RO for review of the additional evidence.  
Therefore, a remand is necessary for the RO to issue an SSOC 
addressing all evidence not addressed in a previous SSOC or 
SOC.  See 38 C.F.R. §§ 19.31, 19.37 (2009).

Accordingly, the case is REMANDED for the following action:

1.	Ask the Veteran to provide any medical 
records relating to amblyopia, left 
eye, secondary to anisometropia 
(previously claimed as left eye 
defective vision) which are not already 
of record, or to provide sufficient 
identifying information and any 
necessary authorization to enable the 
RO to obtain such evidence on his 
behalf.  

2.	After undertaking any additional 
development deemed necessary in view of 
the newly proffered evidence, 
readjudicate the Veteran's claim of 
entitlement to service connection for 
amblyopia, left eye, secondary to 
anisometropia (previously claimed as 
left eye defective vision).  If the 
decision remains adverse to the 
Veteran, provide him and his 
representative with an appropriate SSOC 
and an opportunity to respond.  The 
case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


